DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 11/23/2021.
 This application is a divisional application of 16/846,706(US 11,227,976).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2020, 2/17/2021, 2/22/2021 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2021/0036187).



With respect to claim 1, Lee et al ‘187 teach a  semiconductor light emitting element comprising: a base layer made of the AlGaN-based semiconductor material”170” provided on a substrate”110,300” an n-type semiconductor layer “141,144” made of an n-type aluminum gallium nitride (AlGaN)-based semiconductor material”142” provided on the base layer”170” ; an active layer”142” made of an AlGaN-based semiconductor material provided on the n-type semiconductor layer”141”; a p-type semiconductor layer “143a,143b”provided on the active layer”142”; and a covering layer”160” made of a dielectric material that covers the n-type semiconductor layer”141,144”, the active layer”142”, and the p-type semiconductor layer”143a,143b”, wherein each of the active layer”142” and the p-type semiconductor layer “143a,143b”has a sloped surface that is sloped at a first angle Q1 with respect to the substrate “110,300””and is covered by the covering layer”160”, the n-type semiconductor layer” 141”has a sloped surface that is sloped at a second angle Q 2 larger than the first angle Q1 with respect to the substrate and is covered by the covering layer, and the base layer has a sloped surface that is sloped at the second angle with respect to the substrate and is covered by the covering layer”160”.(see fig. 6G and 7E and para 0158 to 0167).
Lee et al do not teach base layer “170” having n-type impurity concentration 5X1017   cm -3
However doped layer as buffer layer between substrate and n-type semiconductor layer in active region of the device is well known in the art because such doped buffer layer would result no lattice mismatch between buffer layer and active device layer thereby obtain defect free n-type semiconductor layer as a device active layer.
With respect to claim 2, Lee et al’187 teach the semiconductor light emitting element, wherein the first angle is in the range of 20 degrees to 50 degrees, and the second angle is at 70 degrees (para 0166-para 0167).
With respect to claim 3, Lee et al ‘187teach the semiconductor light emitting element, wherein a thickness of a portion of the n-type semiconductor layer”141” sloped at the second angle is larger than a total thickness of portions of the active layer”142” and the p-type semiconductor layer “143a,143b” sloped at the first angle. See n-type semiconductor layer “141” thicker than thickness active layer and p-type semiconductor layer”143a,143b”.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US  2021/0036187) in view of Sakai et al (US 11,355,670).
With respect to claim 4, Lee et al’187 do not teach the semiconductor light emitting element, wherein the covering layer does not overlap the base layer in a direction of thickness at an outer circumference of the base layer. 
Saki et al’670 teach the semiconductor light emitting element, wherein the covering layer does not overlap the base layers “14,16” in a direction of thickness at an outer circumference of the base layer. It would have been obvious to one of ordinary skill in the art to modify the invention of Lee et al not to cover the base layer”17) with base layer as taught by Sakai et al ‘670 because side surfaces of the device layer by covering layer is important because covering layer acts as light reflection layer, where as base layer is not part of the device layers, which does not need be covered by covering layer.(see Saki et al col.10, line 1-10)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8 am to 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816